Citation Nr: 0804528	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-12 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision that denied the 
veteran's claims of service connection for a bilateral 
hearing loss disability and tinnitus.

The Board notes that the veteran requested a Travel Board 
hearing in March 2005.  In May 2005, the veteran cancelled 
his Travel Board hearing request and scheduled an RO hearing.  
In March 2006, the veteran requested a VA audiological 
examination in lieu of his scheduled RO hearing.  He was 
afforded such an examination in April 2006.  The Board may 
proceed.


FINDINGS OF FACT

1.  On recent examinations in July 2004 and April 2006, the 
veteran's hearing indicated puretone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz, of less than 40 decibels in all 
frequencies and did not indicate puretone thresholds of 26 
decibels or more in three or more frequencies for either ear; 
his speech recognition was 100 percent in the right ear and 
96 percent in the left ear; the veteran does not have a 
hearing loss disability of either ear for VA purposes. 

2.  The most probative evidence of record shows that 
veteran's tinnitus is not attributable to a disease, injury, 
or event in service to include claimed acoustic trauma.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service and sensorineural hearing 
loss may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The March 2004 letter also told the 
veteran to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the veteran was afforded appropriate medical 
examinations to obtain opinions as to whether the veteran had 
a bilateral hearing loss disability or tinnitus that could be 
directly attributed to service in both May 2004 and April 
2006.  Further examination or opinion is not needed on the 
claims because the preponderance of the evidence is against 
both a finding that the veteran has a bilateral hearing loss 
disability for VA purposes and a finding that the veteran's 
tinnitus is related to service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

Furthermore, the Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence.  Id.  There is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  He 
did not receive any medals which are indicative of combat 
service.


a.  Bilateral Hearing Loss Disability

The veteran contends he suffers from a bilateral hearing loss 
disability as a result of noise exposure during service.  
Specifically, he argues that he was attached to  artillery 
and tank units and was exposed to a lot of antiaircraft 
noise.  For the reasons that follow, the Board concludes that 
service connection for a bilateral hearing loss disability is 
not warranted.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

After a review of the veteran's service medical records, the 
Board notes that the veteran's October 1967 separation 
examination did not appear to include an audiological 
evaluation.  However, the veteran denied ever having ear, 
nose, or throat trouble, running ears, and hearing loss.  
Upon examination, the examiner noted that the veteran's ears 
were normal.

The veteran was afforded a VA audiological examination in May 
2004.  At that examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
20
LEFT
15
5
5
5
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Thus, at that examination, the veteran did not have a hearing 
loss disability in either ear under the criteria of 38 C.F.R. 
§ 3.385.

In March 2005, the veteran submitted private medical reports 
which contained a graphical depiction of audiological 
results.  It was also noted that his hearing was within 
normal limits sloping to a mild high frequency sensorineural 
hearing loss.  With regard to the graphs, the Board notes 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data, which is how those 
results are presented.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  Thus, those reports are insufficient to establish 
that the veteran had a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Further, the 
characterization that the veteran had "hearing loss" does 
not equate to hearing loss for VA disability purposes.  

In April 2006, the veteran was again afforded a VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
20
LEFT
20
10
15
10
20

Speech audiometry again revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.

In sum, given the aforementioned audiological findings, the 
Board concludes that the veteran does not currently have a 
hearing loss disability in either ear under the criteria of 
38 C.F.R. § 3.385.  The veteran has not submitted any other 
evidence establishing a current hearing loss disability in 
either ear, nor does the medical evidence show that the 
veteran has at any point had a hearing loss disability for VA 
purposes.

Thus, the only evidence of record that the veteran has a 
bilateral hearing loss disability for VA purposes is his own 
assertions.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, or undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions; thus, his statements regarding a 
diagnosis of bilateral hearing loss for VA purposes are not 
competent.  See Espiritu v.  Derwinski, 2 Vet. App. 492, 495 
(1992).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As the veteran 
has at no point demonstrated a hearing loss disability of 
either ear for VA purposes, service connection for bilateral 
hearing loss is not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.

b.  Tinnitus

The veteran also contends he suffers from tinnitus as a 
result of noise exposure during service.  For the reasons 
that follow, the Board concludes that service connection for 
tinnitus is not warranted.

The veteran's service medical records are devoid of any 
complaints, findings, treatment, or diagnosis of tinnitus, 
and the veteran's October 1967 separation examination shows 
that his ears were normal.

At his May 2004 VA audiological examination, the veteran 
denied suffering from tinnitus.  According to March 2005 
private medical reports submitted by the veteran, he 
complained of constant ringing in his ears, which he reported 
had been present for many years, and he was diagnosed with 
tinnitus.  No opinion as to the etiology of the veteran's 
tinnitus was rendered by the examiner.

In April 2006, the veteran was afforded another VA 
audiological examination.  The veteran reported first 
noticing a buzzing in his ears approximately 35 years prior 
to the examination, or about four years after the veteran's 
separation from service.  The examiner noted that the veteran 
had been assigned to an artillery unit during service but 
also had a long history of occupational noise exposure after 
service, including employment in an ammunition plant for 
three years after service and as a railroad conductor for 36 
years thereafter.  The veteran also reported a history of 
recreational noise exposure from the use of lawn care 
equipment.  The examiner concluded that, due to the onset of 
the veteran's tinnitus four years after military discharge, 
the veteran's tinnitus was less likely than not caused by a 
result of military noise exposure during service.

In sum, the only evidence that the veteran's tinnitus is 
related to service is the veteran's own statements.  Although 
the veteran is competent to report ringing his ears, he is 
not competent to render a diagnosis or etiology thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The most 
probative evidence on file is the April 2006 VA audiological 
examination, which is detailed, consistent with other 
evidence of record, and included a review of the veteran's 
claims file.  The Board attaches more significant probative 
value to the VA examiner's medical statements than to the 
veteran's statements given the facts of this case.  See 
Prejean, supra.  Furthermore, there was no in-service 
complaint or diagnosis of tinnitus.  The probative evidence 
thus establishes that the veteran's tinnitus is not 
attributable to service, and there is no competent medical 
evidence of record to the contrary.  Consequently, the Board 
concludes that service connection for tinnitus is not 
warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.





ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


